Name: Commission Regulation (EEC) No 777/88 of 24 March 1988 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 3 . 88 Official Journal of the European Communities No L 80/33 COMMISSION REGULATION (EEC) No 777/88 of 24 March 1988 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and ¢ certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 1821 /87 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 486/85 provides for a 90 % reduction in the import duties on beef and veal : whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission Regulation (EEC) No 552/85 (3), as amended by Regula ­ tion (EEC) No 3815/85 (4), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regulation (EEC) No 486/85 shall , in respect of importations during the second quarter of 1988 , be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1988 . For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 61 , 1 . 3 . 1985, p . 4. (2 OJ No L 172, 30. 6 . 1987, p. 102. 0 OJ No L 63, 2. 3 . 1985, p . 13 . (4 OJ No L 368 , 31 . 12. 1985, p. 11 . A N EX O  BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  A LL EG A TO  BI JL A G E  A N EX O CÃ ³ di go N C K N -k od e K N -C od e Ã  Ã  Ã ´Ã ¹ Ã ºÃ  Ã  Ã £Ã  C Ã  co de C od e N C C od ic e N C G N -c od e CÃ ³ di go N C Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k dk r/ 10 0 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  Es pa na Pt a/ 10 0 kg F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd F1 ./1 00 kg U ni te d K in gd om £/ 10 0 kg 01 02 90 10 01 02 90 31 01 02 90 33 01 02 90 35 01 02 90 37 02 01 10 10 02 01 10 90 02 01 20 11 02 01 20 19 02 01 20 31 .0 20 1 20 39 02 01 20 51 02 01 20 59 02 01 20 90 02 01 30 00 02 02 10 00 02 02 20 10 02 02 20 30 02 02 20 50 02 02 20 90 02 02 30 10 02 02 30 50 02 02 30 90 02 06 10 95 02 06 29 91 02 10 20 10 02 10 20 90 02 10 90 41 02 10 90 90 16 02 50 10 16 02 90 61 5 67 5, 0 5 67 5, 0 5 67 5, 0 5 67 5, 0 ­ 5 67 5, 0 10 78 2, 4 10 78 2, 4 10 78 2, 4 10 78 2, 4 8 62 5, 9 8 62 5, 9 12 93 8, 9 12 93 8, 9 16 17 3, 6 18 50 0, 3 10 30 4, 6 10 30 4, 6 8 24 3, 6 12 88 0, 7 15 45 6, 8 12 88 0, 7 12 88 0, 7 17 72 3, 7 18 50 0, 3 17 72 3, 7 16 17 3, 6 18 50 0, 3 18 50 0, 3 18 50 0, 3 18 50 03 18 5 0 0 3 1 03 4, 08 1 03 4, 08 1 03 4, 08 1 03 4, 08 1 03 4, 08 1 96 4, 75 1 96 4, 75 1 96 4, 75 1 96 4, 75 1 57 1, 79 1 57 1, 79 2 35 7, 69 2 35 7, 69 2 94 7, 12 3 37 1, 09 1 87 7, 67 1 87 7, 67 1 50 2, 14 2 34 7, 09 2 81 6, 51 2 34 7, 09 2 34 7, 09 3 22 9, 59 3 37 1, 09 3 22 9, 59 2 94 7, 12 3 37 1, 09 3 37 1, 09 3 37 1, 09 3 37 1, 09 3 37 1, 09 28 1, 72 28 1, 72 28 1, 72 28 1, 72 28 1, 72 53 5, 27 53 5, 27 53 5, 27 53 5, 27 42 8, 21 42 8, 21 64 2, 32 64 2, 32 80 2, 90 91 8, 41 51 1, 54 51 1, 54 40 9, 23 63 9, 43 76 7, 31 63 9, 43 63 9, 43 87 9, 85 91 8, 41 87 9, 85 80 2, 90 91 8, 41 91 8, 41 91 8, 41 91 8, 41 91 8, 41 14 01 1, 53 14 01 1, 53 14 01 1, 53 14 01 1, 53 14 01 1, 53 26 62 1, 82 26 62 1, 82 26 62 1, 82 26 62 1, 82 21 29 7, 31 21 29 7, 31 31 94 6, 26 31 94 6, 26 50 32 2, 02 50 83 3, 09 26 42 4, 62 26 42 4, 62 29 58 8, 55 46 23 2, 24 48 87 7, 87 33 03 0, 86 33 03 0, 86 64 85 6, 21 50 83 3, 09 51 65 4, 83 50 32 2, 02 54 19 1, 98 54 19 1, 98 54 19 1, 98 54 19 1, 98 64 34 6, 86 18 40 0, 40 18 40 0, 40 18 40 0, 40 18 40 0, 40 18 40 0, 40 34 96 0, 72 34 96 0, 72 34 96 0, 72 34 96 0, 72 27 96 8, 44 27 96 8, 44 41 95 2, 86 41 95 2, 86 52 44 1, 07 59 98 5, 22 33 41 1, 29 33 41 1, 29 26 72 9, 00 41 76 4, 14 50 11 6, 85 41 76 4, 14 41 76 4, 14 57 46 7, 23 59 98 5, 22 57 46 7, 23 52 44 1, 07 59 98 5, 22 59 98 5, 22 59 98 5, 22 59 98 5, 22 59 98 5, 22 90 8, 00 90 8, 00 90 8, 00 90 8, 00 90 8, 00 1 72 5, 20 1 72 5, 20 1 72 5, 20 1 72 5, 20 1 38 0, 16 1 38 0, 16 2 07 0, 24 2 07 0, 24 2 60 1, 14 2 96 6, 71 1 65 0, 01 1 65 0, 01 1 33 0, 86 2 07 9, 46 2 48 6, 87 2 06 2, 50 2 06 2, 50 2 86 2^ 2 2 96 6, 71 2 84 5, 96 2 60 1, 14 2 97 1, 02 2 97 1, 02 2 97 1, 02 2 97 1, 02 2 98 4, 06 99 ,5 02 99 ,5 02 99 ,5 02 99 ,5 02 99 ,5 02 18 9, 05 3 18 9, 05 3 18 9, 05 3 18 9, 05 3 15 1, 24 1 15 1, 24 1 22 6, 86 4 22 6, 86 4 28 6, 50 7 32 5, 82 8 18 0, 95 1 18 0, 95 1 14 7, 14 2 22 9, 91 0 27 4, 03 0 22 6, 19 0 22 6, 19 0 31 6, 70 3 32 5, 82 8 31 2^ 83 28 6, 50 7 32 6, 77 4 32 6, 77 4 32 6, 77 4 32 6, 77 4 32 9, 63 5 18 9, 43 0 18 9, 43 0 18 9, 43 0 18 9, 43 0 18 9, 43 0 35 9, 91 8 35 9, 91 8 35 9, 91 8 35 9, 91 8 28 7, 93 3 28 7, 93 3 43 1, 90 1 43 1, 90 1 55 5, 25 8 62 5, 17 5 34 5, 42 1 34 5, 42 1 28 8, 84 4 45 1, 32 1 53 1, 81 2 43 1, 77 7 43 1, 77 7 62 2, 85 2 62 5, 17 5 60 3, 30 8 55 5, 25 8 63 0, 14 8 63 0, 14 8 63 0, 14 8 63 0, 14 8 64 5, 18 2 31 5, 82 31 5, 82 31 5, 82 31 5, 82 31 5. 82 60 0, 06 60 0, 06 60 0, 06 60 0, 06 48 0, 04 48 0, 04 72 0, 07 72 0. 07 90 0. 08 1 02 9, 57 57 3, 46 57 3, 46 45 8, 77 71 6. 83 86 0, 19 71 6, 83 71 6, 83 98 6, 36 1 02 9, 57 98 6, 36 90 0, 08 1 02 9, 57 1 02 9, 57 1 02 9, 57 1 02 9, 57 1 02 9, 57 83 ,4 89 83 ,4 89 83 ,4 89 83 ,4 89 83 ,4 89 15 8, 63 0 15 8, 63 0 15 8, 63 0 15 8, 63 0 12 6, 90 4 12 6, 90 4 19 0, 35 6 19 0, 35 6 24 4, 10 5 27 5, 23 4 15 2, 18 4 15 2, 18 4 12 6, 75 6 19 8^ 05 6 23 3, 75 3 19 0, 22 9 19 0, 22 9 27 3, 25 9 27 5, 23 4 26 5, 43 2 24 4, 10 5 27 7, 22 5 27 7, 22 5 27 7, 22 5 27 7, 22 5 28 3, 24 5 No L 80/34 Official journal of the European Communities 25. 3 . 88 NB :L os cÃ ³d igo sN C, inc lui da sl as no tas ap ie de pÃ ¡g ina ,s e de fin en en el Re gla me nto (C EE )n °2 65 8/8 7 mo dif ica do . NB :K N- ko de rn e, he ru nd er he nv isn ing er til fod no ter ,e rf ast sat id en Ã ¦n dre de for ord nin g (E ÃF )n r. 26 58 /8 7. NB :D ie KN -C od e sow ie die Ve rw eis un ge n un d Fu Ã n ote n, sin d du rch die ge Ã ¤n de rte Ve ror dn un g (E W G) Nr .2 65 8/ 87 be sti mm t NB :Ã  Ã ¹Ã º Ã Ã ´ Ã ¹Ã ºÃ ¿ Ã ¯Ã  Ã ·Ã  Ã Ã Ã ½Ã ´Ã Ã ±Ã  Ã ¼Ã ­Ã ½ Ã ·Ã  Ã ¿Ã ½ Ã ¿Ã ¼ Ã ±Ã Ã ¿ Ã »Ã ¿ Ã ³Ã ¯Ã ± Ã Ã  Ã Ã ¼ ÃÃ µÃ  Ã ¹Ã »Ã ± Ã ¼Ã ² Ã ±Ã ½Ã ¿ Ã ¼Ã ­Ã ½ Ã Ã ½ Ã Ã  Ã ½Ã ÃÃ ¿ Ã Ã · Ã ¼Ã µÃ ¹ Ã Ã  Ã µÃ  Ã ½, Ã ºÃ ± Ã ¸Ã ¿ Ã Ã ¯Ã ¶ Ã ¿Ã ½Ã  Ã ±Ã ¹ Ã Ã Ã ¿ Ã ½Ã  Ã Ã ¿ ÃÃ ¿ ÃÃ ¿ Ã ¹Ã ·Ã ¼ Ã ­Ã ½Ã ¿ Ã ºÃ ± Ã ½Ã ¿Ã ½ Ã ¹Ã Ã ¼ Ã  (Ã Ã  Ã ) Ã ±Ã  Ã ¹Ã ¸. 265 8/8 7. NB :T he CN co de s an d th e fo otn ote s are de fin ed in am en de d Re gu lat ion (E EC ) No 26 58 /8 7. NB :L es co de s NC ain si qu e les ren vo is en ba s de pa ge so nt dÃ © fin is au rÃ ¨g lem en t( CE E) n0 26 58 /8 7 mo dif ie. NB :I co dic i NC e ir ela tiv i ric hia mi in ca lce so no de fin iti da l reg ola me nto (C EE )n .2 65 8/ 87 (ve rsi on e mo dif ica ta) . NB :G N- co de s en vo etn ote n :z ie de ge wi jzi gd e Ve ro rd en ing (E EG )n r. 26 58 /8 7. NB :O sc Ã ³di gos NC ,in clu ind o as rem iss Ã µes em pÃ ©- de- pÃ ¡g ina sÃ £o def ini dos no Re gul am ent o( CE E) n? 265 8/8 7a lter ado . .